J-S15002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: R.L.-C., A        :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: V.L., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 12 EDA 2022

           Appeal from the Order Entered November 17, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0002718-2017

 IN THE INTEREST OF: R.E.L.-C., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: V.L., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 13 EDA 2022

           Appeal from the Decree Entered November 17, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000352-2019

 IN THE INTEREST OF: D.C., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: V.L., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 14 EDA 2022

           Appeal from the Order Entered November 17, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000108-2018

 IN THE INTEREST OF: D.M.L.-C., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-S15002-22


                                               :
                                               :
    APPEAL OF: V.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 15 EDA 2022

              Appeal from the Decree Entered November 17, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000353-2019


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                                 FILED JULY 19, 2022

       Appellant V.L. (Mother) appeals from the decrees granting the petitions

filed by the Philadelphia County Department of Human Services (DHS) to

involuntarily terminate her parental rights to her minor children, R.E.L.-C.

(born July 2013) and D.M.L.-C. (born January 2018) (collectively, the

Children), and the orders changing the Children’s permanency goals to

adoption.1,2 Mother argues that the trial court erred in concluding that DHS

presented clear and convincing evidence supporting the termination of her

parental rights. We affirm.

____________________________________________


1  R.E.L.-C. and D.M.L.-C. are the biological children of Mother and R.C.
(Father), and the Children have an older half-sister, R.L. (Sibling), who is
Mother’s biological child and Father’s stepchild. See Trial Ct. Op., 1/23/22, at
1; Goal Change Pet., 5/9/19, Ex. A; N.T. Term. Hr’g, 10/1/19, at 11-12,
9/17/21, at 56-57. Sibling has a separate dependency matter and is not
included in the instant appeal. N.T. Term. Hr’g, 10/1/19, at 11-12, 134. She
is in the permanent legal custody of another caretaker. Id.

2Father’s parental rights to the Children were terminated on the same date.
Father filed separate appeals from the goal change orders and the termination
decrees, which we will address in a separate memorandum.

                                           -2-
J-S15002-22



        The family came to the attention of DHS on October 9, 2017, when DHS

received a General Protective Services (GPS) report and three Child Protective

Services (CPS) reports regarding R.E.L.-C. and Sibling.      N.T. Term. Hr’g,

10/1/19, at 16; 9/17/21, at 166-68. The GPS report alleged that Sibling,

while in an outpatient psychiatric program, had written a note accusing her

stepfather of rape, and further accused her stepfather and mother of abuse.3

N.T. Term. Hr’g, 10/1/19, at 117; also Goal Change Pet., 5/9/19, Ex. A. The

report further alleged that Father had physically abused Sibling and had a

history of sexual violence against another minor female child. N.T. Term. Hr’g,

9/17/21, at 166-68; see also Goal Change Pet., 5/9/19, Ex. A.

        The CPS reports alleged that Father was registered as a Tier III sex

offender under the Sex Offender Registration and Notification Act (SORNA)4,5

and that despite being aware of his status, Mother left Sibling unsupervised in

Father’s care. N.T. Term. Hr’g, 9/17/21, at 166-68; see also Goal Change

Pet., 5/9/19, Ex. A. Following a DHS investigation, both Mother and Father

were indicated. Id.

____________________________________________


3Mother later informed Dr. Erica Williams, a forensic evaluator, that “stepdad”
referred to another former paramour of Mother’s, not Father. N.T. Term. Hr’g,
10/1/19, at 116-18; 9/17/21, at 62-63.

4   42 Pa.C.S. §§ 9799.10-9799.42.

5The record reflects that Father was convicted of indecent assault, indecent
assault – complainant less than thirteen years of age, unlawful contact with a
minor, and sexual assault. See 18 Pa.C.S. §§ 3126(a)(1), 3126(a)(7), 6318,
and 3124.1, respectively. As a result, he was subject to lifetime registration
under SORNA.

                                           -3-
J-S15002-22



      The second CPS report alleged that Mother permitted a family friend to

reside in the home and spend time alone with Sibling despite the fact that he

was a convicted sex offender. See Goal Change Pet., 5/9/19, Ex. A. The third

CPS report alleged that Mother left R.E.L.-C. unsupervised in the care of that

family friend. Id. Mother admitted to the allegations in both the second and

third CPS reports, and they were indicated as to Mother. Id.

      During the course of their investigation, DHS interviewed both Mother

and Father. Mother admitted that her former paramour molested her oldest

adult child and that she left Sibling unsupervised at home with Father while

she was at work. See Goal Change Pet., 5/9/19, Ex. A. Father admitted that

he was a registered sex offender and agreed to stay at a separate location

during the DHS investigation. Id.

      DHS met with Sibling and both parents on October 11, 2017. See Goal

Change Pet., 5/9/19, Ex. A. Mother admitted that she was aware of Father’s

prior convictions, but she denied the allegations of domestic violence. Id.

Sibling stated that she and R.E.L.-C. were left alone with Father. Id. Father

informed DHS that Mother permitted Sibling to go to the home of her former

paramour who had molested Mother’s eldest child. Id. Father admitted that

he failed to inform the Pennsylvania State Police that Sibling lived in the home

in which Father had registered his residency in accordance with SORNA. See

Goal Change Pet., 5/9/19, Ex. A. However, Father claimed that he “did not

know” the conditions of being a registered sex offender. See Goal Change

Pet., 5/9/19, Ex. A.

                                     -4-
J-S15002-22



      That same day, DHS obtained orders of protective custody (OPC) for

R.E.L.-C. and Sibling and placed them in the care of their maternal

grandmother. Id. The trial court adjudicated R.E.L.-C. and Sibling dependent

on October 20, 2017.     See Order of Adjudication, 10/20/17, at 1-2; Goal

Change Pet., 5/9/19, Ex. A. The trial court found aggravated circumstances

as to Father and ordered that no reasonable efforts were to be made to reunify

R.E.L.-C. and Father. See Aggravated Circumstances Order, 10/20/17, at 1-

2. The trial court suspended Father’s visitation with both R.E.L.-C. and Sibling

and issued a stay-away order as to Sibling.       See Order of Adjudication,

10/20/17, at 1-2. The court referred R.E.L.-C. for early intervention services

and a psychological evaluation.    Id.   On October 27, 2017, R.E.L.-C. and

Sibling were placed in kinship care with their maternal aunt, C.L. (Maternal

Aunt). See Goal Change Pet., 5/9/19, Ex. A.

      On November 8, 2017, DHS received a supplemental CPS report alleging

that another note had been found in Sibling’s diary stating that she had been

sexually abused. See Goal Change Pet., 5/9/19, Ex. A. Sibling’s family stated

that they believed that Sibling had been sexually abused by Mother’s former

paramour, that Mother had a history of entering into cohabitating relationships

with registered sex offenders and perpetrators of sexual abuse, that Mother’s

eldest child had also been sexually abused, and that Mother had exposed

Sibling to three or four separate sex offenders. Id.

      On November 9, 2017, the Community Umbrella Agency (CUA) held a

single case plan meeting (SCP) to establish SCP objectives for Mother and

                                     -5-
J-S15002-22



Father. See Goal Change Pet., 5/9/19, Ex. A. Mother was to comply with her

Parenting Capacity Evaluation (PCE) referral, comply with parenting classes,

attend a psychological evaluation, attend Achieving Reunification Center

(ARC) for all services, and comply with her visitation schedule. Id.

      On November 25, 2017, DHS received a written psychological evaluation

of Mother that was conducted by Daniel J. Potoczniak, Ph.D., ABPP. See Goal

Change Pet., 5/9/19, Ex. A. Dr. Potoczniak diagnosed Mother with adjustment

disorder with anxiety and generalized anxiety disorder. Id. He recommended

that Mother participate in weekly outpatient therapy and comply with DHS’s

recommendations. Id.

      In January 2018, Mother gave birth to D.M.L.-C. See Goal Change Pet.,

5/9/19, Ex. A. On January 12, 2018, the trial court held a permanency review

hearing and ordered DHS to obtain an OPC and place D.M.L.-C. in care. See

Perm. Rev. Order, 1/12/18, at 1. Mother’s visits with the Children remained

supervised at the Agency, and she was ordered to have no unsupervised

contact with R.E.L.-C. Id. DHS obtained the OPC on January 15, 2018, and

placed D.M.L.-C. with R.E.L.-C. and Sibling in the care of their Maternal Aunt.

See Goal Change Pet., 5/9/19, Ex. A.

      On January 24, 2018, the trial court adjudicated D.M.L.-C. dependent.

See Adjudication of Dependency, 1/24/18, at 1-2. The trial court ordered a

second SCP to address Father’s visitation and to obtain further information

regarding his sex offender registration. See Goal Change Pet., 5/9/19, Ex. A.

Mother’s visitation with both of the Children remained supervised at DHS. Id.

                                     -6-
J-S15002-22



     On April 6, 2018, the trial court held a permanency review hearing and

found that Mother was substantially compliant with her permanency plan. See

Perm. Rev. Order, 4/6/18, at 1-2. However, her visitation with both Children

remained supervised line-of-sight. Id.

     On May 16, 2018, CUA held the SCP meeting. See Goal Change Pet.,

5/9/19, Ex. A.     The Children’s goals were identified as reunification with

concurrent goals of placement with a relative. Id. Both parents’ objectives

remained the same. Id. On June 26, 2018, the trial court held a permanency

review hearing and determined that Mother was substantially compliant with

her permanency plan but ordered Mother’s therapist to provide a treatment

plan and referred Mother for a psychiatric evaluation. See Perm. Rev. Order,

6/26/18, at 1-2.

     On October 25, 2018, CUA revised the SCP. See Goal Change Pet.,

5/9/19, Ex. A.     The Children’s goals remained the same, and Mother’s

objectives were to comply with her PCE and all recommendations, her

psychiatric evaluation and all recommendations, SAGE, parenting classes, and

her court-ordered visitation. Id. The plan additionally recommended that

Mother attend weekly therapy through People Acting to Help (PATH) and allow

a home inspection. Id.

     On November 8, 2018, the trial court held a permanency review hearing

and found that Mother was substantially compliant with her permanency plan.

See Perm. Rev. Order, 11/8/18, at 1-3. Specifically, the court noted that

Mother had completed her PCE. Id. The court ordered CUA to obtain Mother’s

                                     -7-
J-S15002-22



psychiatric evaluation and implement recommendations from the PCE. Id.

Mother graduated to supervised visits in the community and was ordered to

provide CUA with verification of employment and housing. Id.

      Erica Williams, Psy.D., and Samantha Peterson, MA, completed the PCE

report in June of 2018. N.T. Term. Hr’g, 10/1/19, at 113-14. Although Dr.

Williams deferred a diagnosis to a later date, she concluded that Mother did

not have the capacity to provide safety and permanency to either the Children

or to Sibling. Id. at 115. Dr. Williams recommended that Mother continue

mental health therapy to help her deal with unresolved childhood issues, adult

relationships, and the sexual abuse that she experienced as a child. Id. at

126-40. The report emphasized that Mother needed to understand the impact

that her behavior and choices had on her children and the role she played in

their placement. Id. Additionally, Mother was directed to complete a detailed

psychiatric evaluation in order to obtain a differential diagnosis and determine

whether medication management was appropriate. Id. Finally, Mother was

directed to develop a safe, sustainable plan for childcare for time when she

was at work or otherwise unavailable. Id.

      On January 17, 2019, the trial court held a permanency review hearing

and determined that Mother was fully compliant with her permanency plan.

See Perm. Rev. Order, 1/17/19, at 1-2. Mother’s visitation remained weekly

and supervised. Id. The court ordered PATH to release all Mother’s treatment

plans and progress notes to CUA. Id.




                                     -8-
J-S15002-22



      On February 14, 2019, CUA revised the SCP. See Goal Change Pet.,

5/9/19, Ex. A.   At that time, the Children’s primary goal was identified as

adoption, with a concurrent goal of reunification.   Id.   Mother’s objectives

remained the same. Id.

      On May 8, 2019, DHS filed petitions to change Children’s permanency

goal to adoption and seeking involuntary termination of Mother’s parental

rights to the Children pursuant to Section 2511(a)(2), (a)(5), (a)(8), and (b).

See Pet. for Involuntary Term., 5/9/19, at 1-7; Pet. for Goal Change, 5/9/19,

at 1-7, Ex. A.

      The petitions detailed Father’s criminal history, convictions, and sex

offender status, as well as Mother’s actions and inactions which had resulted

in the Children being exposed to multiple sex offenders. DHS also noted that

at that time, R.E.L.-C. had been in care approximately nineteen months and

D.M.L.-C. had been in care approximately sixteen months.




                                     -9-
J-S15002-22



       The trial court conducted evidentiary hearings on October 1, 2019,

September 17, 2021, and November 17, 2021.6,7 DHS presented testimony

from forensic evaluator Dr. Erica Williams, CUA permanency worker Allison

Serge, CUA case supervisor Andrew Lemon, CUA case manager Tarnjif Kaur,

and Mother. Father presented testimony from his therapist, Dean Dickson.

       At the conclusion of the hearings, the trial court terminated Mother’s

parental rights to the Children pursuant to Section 2511(a)(2), (a)(5), (a)(8),

and (b), and changed the Children’s permanency goals to adoption.



____________________________________________


6 Mother has been represented by three separate attorneys during the course
of the instant proceedings. Mother’s first attorney appeared at the October 1,
2019 hearing and cross-examined two witnesses. N.T. Term. Hr’g, 10/1/19,
at 2-174. At the subsequent hearing on November 6, 2019, Mother’s first
attorney asked the trial court to vacate his appointment due to a conflict with
Mother. N.T. Term. Hr’g, 11/6/19, at 3. The trial court granted the request,
appointed new counsel (Mother’s second attorney) and continued the trial so
that new counsel could familiarize himself with the case. Id. at 5. Although
the evidentiary hearings were postponed multiple times during the COVID-19
pandemic, the trial court held regular status review and permanency hearings.
Mother’s second attorney represented her until December 20, 2021, when he
requested that the trial court to vacate his appointment. The trial court
granted second counsel’s request and appointed new counsel (Mother’s
current counsel).
7 Meredith Marie Rogers, Esq. served as the Children’s guardian ad litem
throughout the proceedings.       Attorney Rogers argued that terminating
Mother’s parental rights was in the Children’s best interests. N.T. Term. Hr’g,
11/17/21, at 108-09. Mario D’Adamo III, Esq., served as the Children’s legal
counsel during the termination proceedings, and appeared at the hearing on
their behalf. Id.; see also In re Adoption of K.M.G., 240 A.3d 1218 (Pa.
2020). Attorney Adamo testified that he met with the Children on three
separate occasions, and that at his latest visit, R.E.L.-C. and D.M.L.-C.
appeared well-bonded with their caregiver (the Children’s Maternal Aunt) and
viewed her as a maternal figure. N.T. Term. Hr’g, 11/17/21, at 96.

                                          - 10 -
J-S15002-22



      Mother timely appealed and simultaneously filed concise statements of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i). The trial

court issued a responsive opinion addressing Mother’s claims.

      On appeal, Mother raises the following issues for our review:

      1. Did the [trial court err] and/or abuse its discretion by denying
         Mother’s motion that the trial court find that the petitions
         before the court were stale?

      2. Did the [trial court err] and/or abuse its discretion by denying
         Mother’s request for a new trial after new counsel had been
         appointed by the court midway through the trial?

      3. Did the [trial court] rule in error that [DHS] met its burden of
         proof that Mother’s parental rights should be terminated?

      4. Did the [trial court err] and/or abuse its discretion in
         determining that there was not a sufficient [parent/child] bond
         and that [the Children] would suffer no irreparable harm upon
         termination of Mother’s parental rights?

      5. Did the [trial court err] under [the Juvenile Act, 42 Pa.C.S. §
         6351, and 55 Pa.Code § 3130.74] in accordance with the
         provisions of the Federal Adoption and Safe Families Act, 42
         U.S.C. § 671 et seq., because the goal change to adoption was
         [not] the disposition best suited to the safety, protection,
         physical, mental, and moral welfare of the Child[ren]?

Mother’s Brief at 7-8 (formatting altered).

                           Staleness of Petitions

      In Mother’s first issue, she claims that the trial court abused its

discretion by denying her motion to dismiss the goal change and termination

matters because the petitions were stale. Mother’s Brief at 12. In support,

she argues that because it took two years and six months since the filing of

the petitions for the hearings to be completed, the facts and circumstances of


                                    - 11 -
J-S15002-22



the case “could have changed.” Id. at 12-13. Therefore, Mother argues that

the trial court should have dismissed both matters and ordered DHS to file

new petitions. However, Mother does not cite any legal authority to support

her claim.

      This Court has held that “[w]here an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is waived.”

In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (citations omitted); see

also Pa.R.A.P. 2119(a) (providing that the argument section of appellate brief

shall contain discussion of issues raised therein and citation to pertinent legal

authorities). Here, because Mother failed to cite any legal authority to support

her staleness claim, this issue is waived. See W.H., 25 A.3d at 339 n.3.

      In any event, even if we declined to find waiver, we would agree with

the trial court that Mother is not entitled to relief on this issue.

      In its Rule 1925(a) opinion, the trial court explained:

      The record reflects that when the TPR/goal change petitions were
      filed on or about May 8, 2019, [the Children] had been in
      continuous DHS care for approximately nineteen and sixteen
      months respectively. The trial court started the TPR/goal change
      trial on October 1, 2019, a reasonable period of time after
      petitions were filed. The record further established that the trial
      court diligently attempted and scheduled trial dates to continue
      the trial without prejudicing any of the parties or the permanency
      of [the] Children. However, due to Mother filing various motions
      and requesting continuances in the middle of the trial and the
      COVID-19 pandemic severely impacting court operations, the trial
      court was not able to resume an in-person trial until September
      17, 2021. The trial court continued to do status and review
      hearings for the Children’s safety via advanced technology


                                      - 12 -
J-S15002-22


      through the time court operations were curtailed by the COVID-
      19 pandemic. The trial court was very deferential to ensure that
      Mother and her attorneys had the needed time to present
      evidence and testimony since it recognized that sufficient time for
      the proceedings is of the utmost importance in TPR/goal change
      matters because issues in these proceedings are often complex
      and long-standing, and impact the constitutional rights of parents.
      Mother’s former counsel, when making the oral motion, only
      argued that the trial court should find the petitions were stale and
      restart the TPR/goal change trial.         Mother’s former counsel
      presented no legislative or case law or reasoning for such a
      request. Furthermore, in a termination trial, the trial court must
      evaluate the testimony on the record given as it exists at the time
      of trial, regardless of when the petitions were filed . . . Taking all
      of the circumstances into consideration, the trial court saw no
      necessity to find the petitions stale and did not abuse its discretion
      denying Mother’s oral motion.

Trial Ct. Op. at 14-15 (some formatting altered).

      We agree with the trial court’s reasoning. Therefore, even if properly

preserved, Mother would not be entitled to relief on this claim.

                              Motion for Mistrial

      In her second issue, Mother contends that the trial court erred and

abused its discretion in denying her motion for a mistrial.           By way of

background to this claim, we reiterate that the trial court continued the

proceedings on November 6, 2019, after Mother’s first attorney moved to

withdraw in the middle of the hearing. However, the second hearing did not

occur until September 17, 2021, twenty-two months later. At that hearing,

Mother’s second attorney made an oral motion for a mistrial, arguing that the

trial court’s lengthy continuance prejudiced Mother, and suggesting that

Mother’s first attorney had been ineffective in questioning Dr. Williams. N.T.



                                     - 13 -
J-S15002-22



Term. Hr’g, 9/17/21, at 11-12. Although the court denied Mother’s motion,

the court allowed Mother’s second attorney to recall and cross-examine Dr.

Williams regarding the basis for Mother’s parental incapacity. Id. at 21-40.

      On appeal, Mother contends that the trial court should have granted her

request for a new trial because her second attorney could not provide effective

representation after taking over a case in which previous counsel had

participated. Mother’s Brief at 17. Mother argues that, with regard to the

testimony of Dr. Williams, “both attorneys could have taken different

approaches into objections, questions, on cross-examination, [and] rebuttal

testimony.”   Id. at 18.    Mother concludes that no hardship would have

occurred if a new trial had been granted. Id. at 18-19.

      Our standard of review of a court’s denial of a motion for mistrial is as

follows:

      A motion for a mistrial is within the discretion of the trial court. A
      mistrial upon motion of one of the parties is required only when
      an incident is of such a nature that its unavoidable effect is to
      deprive the appellant of a fair and impartial trial. It is within the
      trial court’s discretion to determine whether a defendant was
      prejudiced by the incident that is the basis of a motion for a
      mistrial. On appeal, our standard of review is whether the trial
      court abused that discretion.

Commonwealth v. Bennett, 225 A.3d 883, 890 (Pa. Super. 2019) (citations

omitted).

      Here, although Mother claims that her second attorney was ineffective,

she has failed to identify in the record where counsel could have taken a

different approach to objections, questions, cross-examination, or rebuttal

                                     - 14 -
J-S15002-22



testimony. Similarly, Mother argues that her second attorney should have

conducted his examination of Dr. Williams differently, but she does not explain

how in her argument. Therefore, we conclude that Mother has waived this

claim for purposes of appeal.8         See W.H., 25 A.3d at 339 n.3; Pa.R.A.P.

2119(a).

                         Termination of Parental Rights

       We now turn to Mother’s arguments concerning termination decrees and

goal change orders. We begin by stating our standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted and formatting

altered). “[T]he trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and
____________________________________________


8 In any event, the record reflects that, outside of COVID-19-related court
closures, the vast majority of the continuances were caused by Mother and
her attorneys. See Trial Ct. Op. at 13 (citations omitted). Mother’s second
attorney was afforded multiple continuances to prepare for trial, and was
allowed to re-examine Dr. Williams. Id. Therefore, we find no abuse of
discretion in the court’s denial of Mother’s mistrial motion and conclude that,
even if she had properly preserved this issue, Mother would not be entitled to
relief. See Bennett, 225 A.3d at 890.

                                          - 15 -
J-S15002-22



resolve conflicts in the evidence.”    In re Q.R.D., 214 A.3d 233, 239 (Pa.

Super. 2019) (citation omitted).

      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (citation and quotation marks omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We note

that we need only agree with the trial court as to any one subsection of Section

2511(a), as well as Section 2511(b), to affirm an order terminating parental

rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).




                                      - 16 -
J-S15002-22



                              Section 2511(a)(2)

      Mother argues that the trial court erred in terminating her parental

rights under Section 2511(a)(2). Mother’s Brief at 19. In support, she asserts

that she was attempting to remedy the situation that had resulted in the

Children’s placement.   Id.    Specifically, Mother notes that she ended her

relationship with Father, was compliant with her SCP objectives, completed

parenting programs, and was attending weekly therapy. Id. at 19-23. Mother

also states that she was no longer living with any registered sex offenders.

Id. at 25. Therefore, Mother concludes that she was able and willing to rectify

her parental incapacity. Id.

      Section 2511(a)(2) provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.—The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                  *     *      *

         (2) The repeated and continued incapacity, abuse, neglect or
         refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for his
         physical or mental well-being and the conditions and causes of
         the incapacity, abuse, neglect or refusal cannot or will not be
         remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

      To satisfy the requirements of [Section] 2511(a)(2), the moving
      party must prove (1) repeated and continued incapacity, abuse,
      neglect or refusal; (2) that such incapacity, abuse, neglect or
      refusal caused the child to be without essential parental care,
      control or subsistence; and (3) that the causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied. The

                                      - 17 -
J-S15002-22


      grounds for termination are not limited to affirmative misconduct,
      but concern parental incapacity that cannot be remedied.

In re C.M.K., 203 A.3d 258, 262 (Pa. Super. 2019) (citations and quotation

marks omitted).

      Further, this Court has explained:

      The grounds for termination of parental rights under Section
      2511(a)(2), due to parental incapacity that cannot be remedied,
      are not limited to affirmative misconduct.

      Unlike subsection (a)(1), subsection (a)(2) does not emphasize a
      parent’s refusal or failure to perform parental duties, but instead
      emphasizes the child’s present and future need for essential
      parental care, control or subsistence necessary for his physical or
      mental well-being. Therefore, the language in subsection (a)(2)
      should not be read to compel courts to ignore a child’s need for a
      stable home and strong, continuous parental ties, which the policy
      of restraint in state intervention is intended to protect. This is
      particularly so where disruption of the family has already occurred
      and there is no reasonable prospect for reuniting it.

      Thus, while sincere efforts to perform parental duties, can
      preserve parental rights under subsection (a)(1), those same
      efforts may be insufficient to remedy parental incapacity under
      subsection (a)(2). Parents are required to make diligent efforts
      toward the reasonably prompt assumption of full parental
      responsibilities. A parent’s vow to cooperate, after a long period
      of uncooperativeness regarding the necessity or availability of
      services, may properly be rejected as untimely or disingenuous.

In re Z.P., 994 A.2d 1108, 1117-18 (Pa. Super. 2010) (citations omitted and

formatting altered).

      Additionally, this Court has stressed that “a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.”   Interest of D.R.-W., 227 A.3d 905, 914 (Pa.

Super. 2020) (citation omitted and formatting altered).


                                     - 18 -
J-S15002-22



      Here, the trial court provided a thorough discussion of the evidence

presented at the termination hearings. See Trial Ct. Op. at 15-29. Briefly,

the trial court explained that although Mother had completed some parenting

classes, she needed to complete additional parenting classes before she would

be able to care for the Children. Id. at 16-18. The court also noted that

although Mother testified that she attended therapy, she did not sign the

necessary consents and releases, or provide proof of her attendance. Id. at

25-27. Further, while Mother did provide evidence of her employment and

current lifestyle, the trial court remained concerned that she worked and lived

near Father and still intended to co-parent with him.              Id. at 17-18.

Additionally, there were concerns that Mother was coaching the Children to be

hostile to caseworkers, and that she had not complied with the trial court’s

orders to keep Father from contacting Sibling. Id. at 18-20. Although Mother

had   undergone    a   PCE,   she   was   not   compliant   with    the   report’s

recommendations. Id. at 23-25. Mother still did not seem to recognize the

safety concerns inherent in exposing the Children to sex offenders. Id.

      The trial court then explained:

      The CUA case manager testified that safety threats with respect
      to Mother “continue to exist today.” Dr. Williams also stated that
      her concerns regarding Mother’s ability to provide safety and
      permanency to [the] Children continued to exist. Dr. Williams
      testified that without specific intervention and change, Mother’s
      incapacity to provide safety and permanency would be ongoing
      and enduring.      While Mother has been found substantially
      compliant at various hearings throughout the life of this case, by
      the time the termination trial finished, there were still significant
      concerns about Mother’s ability to safely parent [the] Children.


                                     - 19 -
J-S15002-22


      Mother completed some of her SCP objectives, but she did not
      complete the critical recommendations of her PCE. Mother refused
      or declined to comply with signing releases for CUA to verify
      whether Mother was attending trauma therapy consistently
      weekly and if it was appropriate. The trial court found the
      testimony of DHS’s witnesses forthcoming and credible. Given the
      testimony and exhibits entered into evidence, the trial court found
      clear and convincing evidence to terminate Mother’s rights to [the]
      Children under [Section] 2511(a)(2).          Mother had ample
      opportunity to put herself in a position to adequately parent and
      care for [the] Children, but her repeated and continued incapacity
      has not been mitigated. Mother is unable to meet [the] Children’s
      basic needs. Mother has demonstrated an unwillingness to
      remedy the causes of her incapacity to parent in order to provide
      [the] Children with the essential parental care, control, or
      subsistence necessary for their physical and mental well-being.

Trial Ct. Op. at 28 (citations omitted).

      Following our review, we conclude that the trial court’s findings are

supported by competent, clear, and convincing evidence in the record, and we

find no error in the court’s legal conclusions. See T.S.M., 71 A.3d at 267.

Therefore, the trial court did not abuse its discretion by terminating Mother’s

parental rights to Children pursuant to Section 2511(a)(2). See C.M.K., 203

A.3d at 262. Accordingly, Mother is not entitled to relief.

                               Section 2511(b)

      Mother also challenges the trial court’s conclusion that termination was

appropriate under Section 2511(b).         Mother’s Brief at 33-48.   Specifically,

Mother argues that the court did not properly address the parent-child bond

or give enough weight to the evidence regarding Mother’s visitation with the

Children. Id. at 33, 41-42. Mother additionally contends that there was no

evidence that R.E.L.-C. wanted to be adopted. Id.


                                     - 20 -
J-S15002-22



     Section 2511(b) states in relevant part:

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. . . .

23 Pa.C.S. § 2511(b).

     “[T]he focus in terminating parental rights is on the parent, under

Section 2511(a), whereas the focus in Section 2511(b) is on the child.” In re

C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (citation omitted). This Court

has explained:

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.

     In addition to a bond examination, the trial court can equally
     emphasize the safety needs of the child, and should also consider
     the intangibles, such as the love, comfort, security, and stability
     the child might have with the foster parent. Additionally, . . . the
     trial court should consider the importance of continuity of
     relationships and whether any existing parent-child bond can be
     severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (citations

omitted and formatting altered).      “Common sense dictates that courts

considering termination must also consider whether the children are in a pre-

adoptive home and whether they have a bond with their foster parents.”

T.S.M., 71 A.3d at 268 (citation omitted).



                                    - 21 -
J-S15002-22



      “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.”   In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008) (citation

omitted). The question is whether the bond between the parent and the child

“is the one worth saving or whether it could be sacrificed without irreparable

harm to” the child. Id. at 764. “Section 2511(b) does not require a formal

bonding evaluation” and caseworkers may offer their opinions and evaluations

of the bond. Z.P., 994 A.2d at 1121 (citation omitted).

      In weighing the bond considerations pursuant to Section 2511(b),

“courts must keep the ticking clock of childhood ever in mind. Children are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail, . . . the result, all too often,

is catastrophically maladjusted children.” T.S.M., 71 A.3d at 269. Finally, we

reiterate that the court may emphasize the safety needs of the child. In re

N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Here, the trial court explained:

      Mother’s testimony suggests a bond between her and at least
      [R.E.L.-C.,] but it is not a healthy bond. Mother has been
      compliant with visitation with [the] Children, but she has not been
      attentive to their behavioral needs, nor do [the] Children present
      with a healthy parental bond with Mother. [D.M.L.-C.] has been
      in his placement since he was a newborn and has known no other
      home. It would be detrimental to remove either [one of the]
      Children from their placement with Maternal Aunt. The CUA case
      manager testified that visitation should remain supervised, as it
      has throughout the life of this case. The Children attend visits


                                     - 22 -
J-S15002-22


      with Mother, and recognize her. However, Mother has not
      assumed her responsibility to develop a real bond and not just a
      casual relationship. The record has established that Mother’s
      unwillingness to complete all her SCP objectives, particularly her
      mental health objectives, comprehend her role in the Children
      coming into care, the safety risk that Father poses, her lack of
      protective capacity, and her lack of cooperation with CUA’s
      assistance has compromised her ability to bring safety and
      stability to the Children. Mother has an affirmative duty to put
      herself in a position to develop a real bond. Mother does not have
      an existing, necessary, and beneficial relationship with either Child
      to be preserved. Because there is not a beneficial bond to
      preserve, it is in [the] Children’s best interest to terminate
      Mother’s parental rights and be freed for adoption. There will be
      no irreparable harm to either Child if Mother’s parental rights are
      terminated.      DHS’s witnesses were credible.         The record
      establishes by clear and convincing evidence that termination
      would not sever an existing and beneficial relationship between
      Mother and Children. The trial court also appointed TPR legal
      counsel for [the] Children for termination purposes. Children’s
      TPR counsel met with [the] Children on three occasions. TPR
      counsel reported to the court that both Children appear “very well
      bonded with their caregiver” and both “see[] her as a mother
      figure.”

Trial Ct. Op. at 43-44 (citations omitted).

      Following our review of the record, we discern no abuse of discretion by

the trial court. See T.S.M., 71 A.3d at 267. The record supports the trial

court’s conclusion that there was no beneficial bond between the Children and

Mother, that Maternal Aunt fulfills a parental role for the Children, and that

there would be no irreparable harm to either Child if Mother’s parental rights

were terminated. See K.Z.S., 946 A.2d at 764. Accordingly, the trial court

did not abuse its discretion in concluding that the termination of Mother’s

parental rights would best serve the Children’s developmental, physical, and




                                     - 23 -
J-S15002-22



emotional needs and welfare. See C.L.G., 956 A.2d at 1009-10. Therefore,

Mother is not entitled to relief on this issue.

                          Permanency Goal Change

      In her final issue, Mother purports to challenge the trial court’s orders

changing the Children’s permanency goal to adoption. Mother’s Brief at 8. In

support, Mother reiterates the same arguments that she raised concerning the

termination of her parental rights and the effect of severing her bond with the

Children.    Id. at 46.   However, Mother does not cite any legal authority

supporting her challenge to the permanency goal changes nor has she

developed her argument to address the goal change other than to state her

opposition to it in a boilerplate manner. Accordingly, we conclude that Mother

has waived this claim. See W.H., 25 A.3d at 339 n.3 (stating that a party’s

failure to develop a claim may result in waiver); Pa.R.A.P. 2119(a). Therefore,

Mother is not entitled to relief on this issue. Further, even if Mother’s claim

was not waived, we agree with the trial court’s reasoning concerning the

permanency goal changes and conclude that no relief is due.

      For these reasons, we conclude that the trial court did not abuse its

discretion in terminating Mother’s parental rights to the Children. See T.S.M.,

71 A.3d at 267.     Further, Mother failed to preserve her challenges to the

permanency goal change orders. See W.H., 25 A.3d at 339 n.3. Accordingly,

we affirm.

      Orders and decrees affirmed.




                                      - 24 -
J-S15002-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/19/2022




                          - 25 -